Citation Nr: 1020717	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  03-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a disability 
manifested by joint aches (to include as due to an 
undiagnosed illness). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1978 to September 1981 and from April 1987 to July 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO) that denied service connection for 
joint aches due to an undiagnosed illness.  In June 2004, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In June 2005, April 2007, and June 2009 the case was remanded 
for additional development.  In a February 2009 statement the 
Veteran requested an additional hearing; in a December 2009 
statement he withdrew such request.  

The matter of entitlement to an earlier effective date for 
the assignment of a 10 percent rating for left ankle peroneal 
tendonitis has been raised by the record (in the Veteran's 
February 2009 statement), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  Pains of the (1) left shoulder, (2) left elbow, (3) left 
wrist, (4) right wrist, and (5) both upper extremities have 
been attributed to known clinical diagnoses of  (1) 
impingement syndrome/supraspinatus tendinosis, (2) 
tendinosis, (3) intersection syndrome/tenosynovitis/cervical 
radiculopathy, (4) cervical radiculopathy, and (5) cervical 
radiculopathy, which were not manifested in service and are 
not shown to be related to the Veteran's service.



CONCLUSION OF LAW

Service connection for a disability manifested by joint 
aches, including as due to undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  A September 2001 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  While he was not advised of 
disability rating and effective date criteria, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.  He has 
had ample opportunity to respond/supplement the record and 
has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in March 2008.  The examination is adequate as it 
considered the evidence of record and the reported history of 
the Veteran, was based on an examination of the Veteran, 
noted pertinent history and all physical findings necessary 
for a proper determination in the matter, and explained the 
rationale for the opinion offered.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Board finds substantial 
compliance with its April 2007 remand instructions as the 
Veteran was afforded a VA orthopedic examination and STRs 
from the second period of the Veteran's service were secured 
and associated with the claims file.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

        General Criteria

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

        Service Connection Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Compensation may be paid to any Persian Gulf War Veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but 
are not limited to, headache, joint pain, and 
gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b).  
The chronic disability must have manifested either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Objective indications of a chronic disability include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) Irritable Bowel 
Syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 
§ 1117(d) warrants a presumption of service-connection.  
38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
the three illnesses listed above as medically unexplained 
chronic multisymptom illnesses.  38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1)- (3).

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf Veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Veteran's service entrance and separation examinations 
are silent for joint aches/pain.  

A June 1981 STR notes that the Veteran complained of pain in 
the thumb of his right hand.  He had slipped in his house 
landing on his right hand and heard something pop.  He had 
pain with movement.  The right thumb was swollen with 
tenderness and slight discoloration.  Range of motion was 
limited with tenderness in the proximal portion.  The 
assessment was rule out fracture.  The Veteran was placed in 
a thumb splint and put on profile for one week.  He returned 
a week later and his thumb was somewhat stiff.  Range of 
motion was within normal limits.  He still had discomfort 
with stress to the ulnar collateral ligament.  Swelling was 
down.  

A February 1990 STR notes that the Veteran complained of left 
wrist pain after an injury lifting heavy boxes.  The left 
wrist was mildly swollen and tender to touch at the bone.  
The diagnosis was left wrist DeQuervain's (early) syndrome.  

An October 1990 STR notes that the Veteran complained of 
right wrist pain for three days prior, onset with pressure, 
push-ups, lifting, and bending.  There was no swelling, 
radiation, or dislocation.  There was full range of motion 
and the joint was stable.  The assessment was sprain.  

A report of August 1994 VA Persian Gulf Registry Examination 
is silent for joint aches/pain.

A report of February 1995 VA examination notes that the 
Veteran complained of joint pains.  He reported soreness of 
the wrist.  There was no deformity or swelling on 
examination.  The wrists were symmetrical and nontender.  
There was no wrist abnormality found.  

A November 2001 private medical record notes that the Veteran 
had joint pain in the wrists.  The Veteran reported periodic 
swelling, redness, and stiffness. 
In a January 2002 statement the Veteran's wife stated that 
his Gulf War service had affected his joints.  She noted that 
his joints constantly ached and tightened up, causing 
constant pain.  

An October 2002 private medical record notes that the Veteran 
had a history of arthralgias and myalgias. 

 On April 2002 VA examination the Veteran reported a numb 
feeling in his left thumb.  On examination the thumb was 
normal in appearance.  There was no history of joint disease.  
The examiner noted that under proper diagnosis and care of a 
physician the Veteran was diagnosed with cervical C6 level 
disc disease with radiculopathy to the left upper extremity.  
He noted that this accounted for the Veteran's numbness in 
his thumb, and was not related to joint disease.  On 
examination of the joints the shoulders, elbows, hands, and 
lower extremities were examined.  There were no apparent 
abnormalities and the Veteran offered no complaints.  The 
diagnosis was normal examination regarding joint pains, no 
existing joint pains.  The examiner summarized that, 
"Certainly, the Veteran has no undiagnosed illness re: joint 
pain since he has been examined frequently enough and has not 
complained of joints anyway." 

In a July 2004 letter G.W. noted that he served with the 
Veteran in Kuwait.  He related that the Veteran had 
complained of painful joints and had talked about how painful 
and stiff they were.  He vividly recalled the Veteran's 
painful joints because they were all experiencing it at one 
time or another. 

A February 2006 VA outpatient treatment record notes that the 
Veteran had problems with joint pain for over 10 years, 
located in the bilateral shoulders, wrists, hips, and ankles, 
described as an aching.  He took Motrin for pain and used 
heating pads.

In a March 2008 letter E.T. noted that he was deployed with 
the Veteran to Desert Storm in Kuwait.  He related that the 
Veteran had severe joint pain and would sometimes lie in bed 
and not work.  He also noted that the Veteran frequently went 
to sick call. 

On March 2008 VA examination the examiner noted that the 
Veteran's problem was polyarthralgia, onset in 1991.  The 
Veteran reported that sometime during his service in the Gulf 
he began to experience joint pain.  He first noted pain in 
his shoulders when he raised his arms.  His pain continued 
and began to include his arms and wrists.  The Veteran 
reported pain and stiffness of the shoulders, elbows, wrists, 
fingers, and thumbs.  He reported weakness of the shoulders 
and hands.  On examination, the examiner noted that the 
Veteran's wrists and hands were without symptoms.  X-ray of 
the spine revealed moderate degenerative disc disease (DDD) 
at C5-6 with mild bilateral foraminal compromise.  X-ray of 
the shoulders revealed tiny left subacromial spur and tiny 
left AC joint spur.  X-ray of the elbows was negative aside 
from a minor posttraumatic ossicle.  Regarding the upper 
extremities, the diagnosis was "cervicalgia" associated 
with cervical DDD and radiculopathy.  Regarding the left 
shoulder, the diagnosis was impingement syndrome and 
supraspinatus tendinosis.  Regarding the left elbow, the 
diagnosis was tendinosis.  Regarding the left wrist, the 
diagnoses were possible intersection 
syndrome/tenosynovitis/cervical radiculopathy.  Regarding the 
right wrist, the diagnosis was cervical radiculopathy.  With 
respect to all of the diagnoses the examiner noted that the 
Veteran's military medical record did not suggest a causal 
factor related to military service.  The examiner summarized 
that, "This veteran's multiple joint arthralgias are more 
likely attributable to the clinical diagnoses given above.  
It is less likely than not that they are manifestations of an 
undiagnosed illness."  

Pains of the (1) left shoulder, (2) left elbow, (3) left 
wrist, (4) right wrist, and (5) both upper extremities have 
been attributed to known clinical diagnoses of  (1) 
impingement syndrome/supraspinatus tendinosis, (2) 
tendinosis, (3) intersection syndrome/tenosynovitis/cervical 
radiculopathy, (4) cervical radiculopathy, and (5) cervical 
radiculopathy.  Additionally, the examiner opined that it was 
less likely than not that such pains were manifestations of 
an undiagnosed illness.  Consequently, service connection for 
a disability manifested by joint aches is not warranted on a 
presumptive basis (as a qualifying chronic disability 
resulting from an undiagnosed illness under 38 U.S.C.A. 
§§ 1117, 1118; 38 C.F.R. § 3.317).  

With respect to direct service connection, the evidence of 
record does not include any medical opinion that the current 
disability is (or might be) related to the Veteran's service, 
and does not suggest that it might be related to his service.  
The opinion of the March 2008 VA examiner was that the 
Veteran's manifestation of joint pain was not related to his 
service.  For each entity he noted that the Veteran's 
military medical record did not suggest a causal factor 
related to military service.  The examiner is a medical 
professional competent to provide the opinion and it is 
probative evidence in the matter.  As there is no competent 
(medical) evidence to the contrary it is persuasive.  

The Board has considered the Veteran's own statements to the 
effect that a disability manifested by joint pains was 
incurred during his military service. However, because he is 
a layperson, he is not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied. 


ORDER

Service connection for a disability manifested by joint aches 
(to include as due to an undiagnosed illness) is denied. 


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


